I have the honour to convey the warm greetings of “Yokwe” on behalf of the people and the Government of the Republic of the Marshall Islands.
Every year, world leaders gather at the United Nations to strengthen that which binds us all: that despite our vast differences, the fact is that we get more done when we work together and when we cooperate. As leaders, we know and accept that our efforts to improve the well-being of our peoples cannot, in the end, be at the expense of others, and we simply cannot leave any one behind.
To us as a low-lying island nation, the Paris Agreement on Climate Change demonstrates that international spirit of cooperation and interdependency. I used to be a teacher, so I implore those Member States that have not ratified the Paris Agreement to do their next homework from this week. It is imperative that the Paris Agreement enter into force this year. I know that the Agreement is not perfect. We need to do more to increase our commitments on mitigation, on adaptation and on finance. We must take every opportunity to remain below the 1.5°C limit needed for our survival.
I congratulate Mr. Thomson on his election as the first President of the General Assembly from a Pacific island country.
I am addressing the Assembly today as the first female leader of an independent Pacific island nation. In the Pacific, women and mothers are often at the heart of our communities, and they ensure resilience. If women do not plan for the long-term, families and communities will not thrive. It follows that, if Pacific island nations fail to plan, the rest of the world will suffer the loss of our vast fisheries and oceans. If world leaders act only for short-term gain, we will rob our youngest and future generations of their rightful inheritance.
I have travelled to the United Nations to share our Marshallese story of how we, a small island nation and a large-ocean State, are defining our future on our own terms. As a former United Nations Trust Territory, whose well-being was once entrusted to this very Organization, it is important that we not take this journey alone, but with the firm partnership of the international community.
First, our broad progress must be built on education in order to ensure that our young people have the tools to lead our future. We must, therefore, achieve Sustainable Development Goal 4, on quality education. As an educator, I know how important it is that we turn around low indicators and provide an adequate education to all, not only by continuing to improve our teacher qualifications, but by designing a curriculum that also emphasizes our Marshallese language and ways of being. We must define ourselves in our own words and through our own customs. I am proud to announce a new research partnership with Columbia University Teachers College that will not only assist us with bilingual education, but also inspire us to serve as a model for others around the world.
Secondly, our future must be underpinned by our economic security and progress towards Sustainable Development Goal 1, to end poverty, Goal 8, on economic growth and Goal 10, to reduce inequality. For too long, we have been largely reliant on the assistance of others. While that has provided an important backstop for basic social development, it has also undermined our self-reliance. We face serious challenges as a small island State, but we also have unexplored potential for growth.
We must move towards a serious expansion of the private sector so as to create jobs and strengthen our national benefit from our sustainable resources, especially our fisheries, our role as a port State, tourism and copra exports. As we consider all of the Sustainable Development Goals (SDGs) — as we think all the way out to 2030 and consider the mid-points, including 2023 — we must not only have an ambitious policy, but also define the solid financial pathway needed to get there.
Right now, our short-term economic risk up to and beyond 2023 is simply unacceptable, as we transition to a new trust fund. Recently, much has been said at the United Nations about innovative finance and building development and resiliency through private investment. Instead of doubting how that applies to my nation, I issue a stark challenge to ourselves and our partners to work closely with us in order to chart our new economic future to 2023 and beyond, with creative solutions to difficult problems. If we are truly serious about tackling the SDGs, let us truly find solutions for island-tailored innovative finance.
Thirdly, our national growth and well-being must be driven by a commitment to improve delivery on basic social development — health, food security and the environment. In particular, the most vulnerable groups in our islands, especially the elderly, the disabled and single parents, should be targeted. The Marshall Islands has the highest rate of diabetes incidence in the world. It is a national crisis, and our consumption of sugary food and beverages is literally killing us. Our environment is challenged by the overwhelming amount of plastic, metal cans and trappings of the modern Western world. And, as if our local communities do not have enough challenges, our vulnerability to natural hazards and climate-driven events like droughts and coastal flooding will be far worse in the future, even with strong efforts to curb global emissions under the Paris Agreement.
Even with the issue of our very survival on the line, we are committed to addressing those challenges with immediate action, working on SDG Goal 7, on affordable energy, Goal 3, on good health, Goal 6, on clean water and Goal 11, on sustainable communities. In order to counter diabetes, our Parliament is considering a sharp increase of import taxes on sugar-added beverages. We are taking forward and implementing, with international support, a disaster-risk-reduction plan and measures. Our Parliament is considering a national ban on plastic bags and the introduction of recycling in order to clean up our local communities and provide a modest income stream along the way. We are tasking our environment agency with addressing water quality and water security. We are moving on practical measures to reduce our costly reliance on oil through sustainable transport and more efficient and renewable energy forms. We cannot — and will not — ignore our pressing future risks.
As in many parts of the world, sadly, domestic violence is a serious issue in the Pacific. SDG 5 commits States to ending worldwide domestic violence against women and girls, and my Government is moving forward with a commitment to building safe houses — the first one to be known as Weto In Mour — for abused women. It may be that the Pacific and the world must adjust to a new era, when the voices of women and girls gain their rightful place in communities and homes and at all levels of politics, from local politics to the United Nations.
Our Pacific Ocean defines us and underpins SDG 14, on oceans. If we fail to conserve and realize a more equitable return from our rich fisheries, not only will our future be threatened, but global food security could be undermined. We are committed to the protection and sustainable use of our fisheries and ocean resources, but our good intentions are not enough. It is well past time that distant fishing nations and the global super- Powers who dominate our fisheries look beyond their plenary statements and into the real-world impact of many of their negotiating positions.
Marshallese have been coming to the United Nations for nearly 65 years to focus greater attention on the harm caused by nuclear-weapons testing, with a legacy and burden shared by few others. And we remain the only instance in which the United Nations ever authorized the specific use of nuclear-weapons testing, in Trusteeship Council resolutions 1082 (XIV) and 1493 (XVII), a fact which the United Nations has never acknowledged. Not many people in the world know of our own bitter experiences with nuclear detonation and what those weapons did to my country and the Marshallese people.
Most of us think of nuclear weapons only as weapons of mass destruction; they conjure up wartime images of levelled buildings and the incineration of all living things. But how many people in the world have truly experienced what we have — physical, mental, environmental and cultural burdens that last for generations, and the displacement of our people from their ancestral islands? Those are not mere historical events. As a Special Rapporteur affirmed in 2012, they are fundamental human rights issues and the international community “has an ongoing obligation to encourage a final and just resolution” (A/HRC/21/48/ Add.1, para 66(a)).
Words without action are of no benefit to our people. I am committing my Administration to renewing the focus on nuclear-impact issues. And I feel that I have every right not only to ask but to demand the full assistance of the international community and the United Nations system and tangible results from them. In the light of our experience, it is our fervent hope that such weapons of mass destruction will never again be tested or unleashed and that all nuclear-armed nations will have the necessary political will and empathy to disarm,
I appeal to the Government of the Democratic Republic of North Korea to halt any further nuclear- weapons tests and to achieve full nuclear disarmament.
Finally, my Government will follow through on our commitment to the Human Rights Council with respect to achieving SDG 16 for justice. We will advance core human rights treaties for ratification at the next session of our Parliament. Many such treaties are already reflected in our Constitution and affirm basic freedoms enjoyed worldwide. Those basic rights, our national plan, the Sustainable Development Goals and the identification of major national challenges and priority reforms included in my Administration’s Agenda 2020: A Framework for Progress for the Republic of the Marshall Islands must all be addressed in a comprehensive effort.
I have spent most of my speech today urging that no one be left behind and demonstrating our goodwill to play our part. I must also emphasize that the role of Taiwan as a key stakeholder and its determination to contribute to global affairs should be better recognized. I call on the international community to support Taiwan’s efforts as an advocate for regional and global stability, peace and dialogue, including in cross- Strait relations. The United Nations should be more committed to ensuring Taiwan’s fundamental right to participate in mechanisms, meetings and activities of the specialized agencies of the United Nations system, and Taiwan should be recognized for its strong contribution in working with us and others towards achieving the SDGs.
Given the importance of human rights to my country, I request that the Human Rights Council initiate a credible and independent investigation of alleged human rights violations in West Papua.
Let me close by saying that we must turn words into reality and move forward with a renewed and sharper focus on long-held priorities. This is a commitment of my Government, and I urgently call for international partnership.
